UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4023


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERRY LEE KISER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00165-CCE-1)


Submitted:   June 19, 2012                 Decided:   June 21, 2012


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Jr., First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Anand P. Ramaswamy, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Jerry Lee Kiser appeals his conviction and 192-month

sentence for production of child pornography, in violation of 18

U.S.C.A. § 2251(a) & (e) (West Supp. 2011).                                Kiser’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), in which he states that he could identify no meritorious

issues for appeal, but requests that we review Kiser’s sentence

for error. *          Having reviewed the record, we affirm the judgment

of the district court.

                 This       court       reviews       a   sentence         for    reasonableness,

applying         an    abuse       of    discretion        standard.             Gall     v.    United

States,     552 U.S. 38,       51    (2007).          We   first       ensure    that     the

district court committed no significant procedural error, “such

as    failing          to     calculate             (or   improperly          calculating)          the

Guidelines range, treating the Guidelines as mandatory, failing

to consider the [18 U.S.C. § 3553(a) (2006)] factors, selecting

a    sentence         based    on       clearly       erroneous       facts,      or    failing      to

adequately explain the chosen sentence.”                               Id.       If no procedural

error      was    committed,            we    review      the    sentence        for    substantive

reasonableness,              taking          into     account        the     “totality         of   the

circumstances.”              Id.        In this respect, “an appellate court must

       *
       Despite receiving notice of his right to file a pro se
informal brief, Kiser has not done so.      The Government has
elected not to file a brief.



                                                      2
defer to the trial court and can reverse a sentence only if it

is unreasonable, even if the sentence would not have been the

choice of the appellate court.”                      United States v. Evans, 526
F.3d 155,    160   (4th     Cir.       2008)       (emphasis     in    original).      A

sentence    that     falls    within       a       properly    calculated      Guidelines

range is presumptively reasonable.                      United States v. Allen, 491
F.3d 178, 193 (4th Cir. 2007).

              Our review of the record reveals no reason to disturb

the    presumptive       reasonability             of    Kiser’s      within-Guidelines

sentence.      See id.       In accordance with Anders, we have reviewed

the entire record in this case and have found no meritorious

issues for appeal.            We therefore affirm the judgment of the

district court.       This court requires that counsel inform Kiser,

in writing, of the right to petition the Supreme Court of the

United States for further review.                        If Kiser requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                         Counsel’s motion must

state that a copy thereof was served on Kiser.                          We dispense with

oral   argument      because       the     facts        and   legal     contentions    are

adequately     presented      in     the       materials      before     the   court   and

argument would not aid the decisional process.

                                                                                 AFFIRMED



                                               3